               Case 2:16-cv-00107-RSL Document 153
                                               154 Filed 04/22/20
                                                         04/23/20 Page 1 of 5



 1                                                      THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE

 8   CITY OF SEATTLE, a municipal                       Case No. 2:16-CV-00107-RSL
     corporation, located in the County of King,
     State of Washington,                               STIPULATED MOTION TO EXTEND
 9                                                      STAY OF CASE
                            Plaintiff,
10
     v.
11
     MONSANTO COMPANY, SOLUTIA INC.,
     and PHARMACIA CORPORATION, and
12   DOES 1 through 100,
13                          Defendants.

14
             Plaintiff and Defendants file this stipulated motion requesting that the Court extend the stay
15
     of this case until July 31, 2020. The extension of the stay is necessary due, in part, to the current
16
     situation with COVID-19. The current stay in this case expires on April 24, 2020. The parties
17
     previously stipulated to a stay because the City represented that it cannot prosecute this complex case
18   without outside counsel. The City has represented that it still requires additional time to retain trial
19   counsel. The City further represents that it remains unable to respond to Defendants’discovery

20   requests because it still lacks access to some of the documents it has already produced. Without access

21   to all of its documents, the City represents that it cannot prepare witnesses for depositions and cannot

     identify whether documents still need to be produced. Additionally, the City represents that it cannot
22
     finalize expert reports.
23


      STIPULATED MOTION TO EXTEND STAY - 1                                                Peter S. Holmes
      (2:16-cv-00107-RSL)                                                                 Seattle City Attorney
                                                                                          701 5th Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
                Case 2:16-cv-00107-RSL Document 153
                                                154 Filed 04/22/20
                                                          04/23/20 Page 2 of 5



 1
             As before, the Plaintiff has agreed to work with Defendants’ counsel to schedule depositions
 2   of three City fact witnesses during the stay, providing that the depositions may be done in person.

 3   The Parties agree that the trial schedule will need further modification. On or before July 31, 2020,

 4   the Parties will confer and propose a modification that will provide for Defendants to complete a

     30(b)(6) deposition of the Plaintiff at least thirty days before the deadline for exchange of expert
 5
     reports.
 6
             Dated this 22nd day of April, 2020.
 7
                                                   PETER S. HOLMES
 8                                                 Seattle City Attorney

 9
                                                   By: /s/ Laura B. Wishik
10                                                     Peter S. Holmes, WSBA #15787
                                                       Laura B. Wishik, WSBA # 16682
11                                                     Email: Laura.Wishik@seattle.gov
                                                       Attorneys for Plaintiff
12
                                                   SEATTLE CITY ATTORNEY’S OFFICE
13                                                 701 Fifth Avenue, Suite 2050
                                                   Seattle, WA 98104
14                                                 Telephone: (206) 684-8200
                                                   Attorneys for Plaintiff
15
                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
16

17                                                 By: /s/ Jennifer L. Campbell
                                                       Jennifer L. Campbell, WSBA No. 31703
18                                                     Email: jcampbell@schwabe.com
                                                       Connie Sue M. Martin, WSBA No. 26525
19                                                     Email: csmartin@schwabe.com
                                                       1420 5th Avenue, Suite 3400
20                                                     Seattle, WA 98101
                                                       Telephone: (206) 622-1711
21                                                     Fax: (206) 292-0460
                                                       Attorneys for Defendants, Monsanto
22                                                     Company, Solutia Inc., and Pharmacia
                                                       LLC
23


      STIPULATED MOTION TO EXTEND STAY - 2                                              Peter S. Holmes
      (2:16-cv-00107-RSL)                                                               Seattle City Attorney
                                                                                        701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
              Case 2:16-cv-00107-RSL Document 153
                                              154 Filed 04/22/20
                                                        04/23/20 Page 3 of 5



 1                                        CAPES SOKOL
 2
                                          By: /s/ Adam E. Miller
 3                                            Adam E. Miller, Bar No. 40945
                                              Email: miller@capessokol.com
 4                                            Lisa N. DeBord, Bar No. 61658
                                              Email: debord@capessokol.com
 5                                            7701 Forsyth Boulevard, 12th Floor
                                              St. Louis, MO 63105
 6                                            Attorneys Admitted Pro Hac Vice for
                                              Defendants, Monsanto Company, Solutia
 7                                            Inc., and Pharmacia LLC

 8                                        KING & SPALDING LLP
 9
                                          By: /s/ Donald F. Zimmer, Jr.
10                                            Donald F. Zimmer, Jr. CSBA No.
                                              112279
11                                            Email: FZimmer@kslaw.com
                                              Nicholas D. Kayhan, CSBA No. 129878
12                                            Email: NKayhan@kslaw.com
                                              Megan Nishikawa, CSBA No. 271670
13                                            Email: MNishikawa@kslaw.com
                                              101 Second Street, Suite 2300
14                                            San Francisco, CA 94105
                                              Attorneys Admitted Pro Hac Vice for
15                                            Defendants, Monsanto Company, Solutia
                                              Inc., and Pharmacia LLC
16
                                          LATHAM & WATKINS LLP
17

18                                        By: /s/ Robert M. Howard
                                              Robert M. Howard, CSBA No. 145870
19                                            Email: robert.howard@lw.com
                                              Kelly E. Richardson, CSBA No. 210511
20                                            Email: kelly.richardson@lw.com
                                              12670 High Bluff Drive
21                                            San Diego, CA 92130
                                              Attorneys Admitted Pro Hac Vice for
22                                            Defendants, Monsanto Company, Solutia
                                              Inc., and Pharmacia LLC
23


     STIPULATED MOTION TO EXTEND STAY - 3                                 Peter S. Holmes
     (2:16-cv-00107-RSL)                                                  Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7097
                                                                          (206) 684-8200
              Case 2:16-cv-00107-RSL Document 153
                                              154 Filed 04/22/20
                                                        04/23/20 Page 4 of 5



 1
                                                    ORDER
 2
            It is so ordered.
 3                   Dated this 23rd
                                ____ day off April, 2020.

 4

 5                                         ________________________________________
                                           ____________________________________
                                           THE HONORABLE ROBERT S. LASNIK
 6                                         UNITED STATES DISTRICT COURT

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATED MOTION TO EXTEND STAY - 4                                      Peter S. Holmes
     (2:16-cv-00107-RSL)                                                       Seattle City Attorney
                                                                               701 5th Avenue, Suite 2050
                                                                               Seattle, WA 98104-7097
                                                                               (206) 684-8200
     Case 2:16-cv-00107-RSL Document 154 Filed 04/23/20 Page 5 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
